Title: To Benjamin Franklin from Jonathan Nesbitt, 22 September 1779
From: Nesbitt, Jonathan
To: Franklin, Benjamin


Sir
L’Orient Septr: 22d: 1779
By the Brig Retalliation Captn: Kollock which left Philada: the 10th: August, I have receiv’d Letters informing me that Captn: G: Conyngham late Commander of the Cutter Revenge, had the misfortune to be taken last Spring by the Galatea & sent into New York, from whence he has been sent to England with a design to have him try’d for Piracy.— They pretend to say that he took the Harwich Packet without having any Commission which your Excellency must know to be false, as I believe you were in Paris at the time that his Commission & orders were deliver’d him.— The Commission under which he Acted as Captn: of the Revenge is dated, I apprehend, after the taking of the Harwich Packet. It is on this Circumstance without doubt, that the Charge of Piracy is founded. His first Commission was taken from in Dunkirk after he was put in Gaol, & sent up to Paris, and I think was lodg’d in the hands of Monsr: le Comte de Virgennes. I have to request that your Excellency will do every thing in your power to prevent this poor fellow from suffering. Considering the smallness of his Vessell, & the difficulty he labour’d under when he first left France, he has done a great deal for the service of his Country. He has done so much harm to the Enemy that he can expect no mercy at their hands, & if they can find any pretence whatever, they will certainly destroy him. Captn: Kollock informs me that he was sent home in Irons. I should certainly have heard from him was he not closely confined.— I once more take the liberty to recommend this unhappy Mans case to your Excellencys particular attention.
I have the honor to be, wth: great respect. Your Excellencys most Obedt: most hble Servt:
Jonatn: Nesbitt
 
Addressed: Son Excellence B: Franklyn Esqr / a son Hotel / a Passÿ
Endorsed: Ansd—
Notation: Jona. Nesbitt Sept. 22. 79 rele. to Cunningham
